Filed 5/25/21 P. v. Mims CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C091993

         v.                                                                     (Super. Ct. No. CF1901039)

GARY ARZELL MIMS,

                   Defendant and Appellant.




         Appointed counsel for defendant Gary Arzell Mims asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant pleaded no contest to failing to update his sex offender registration
annually (Pen. Code, § 290.012, subd. (a))1 in exchange for a stipulated prison term



1 Undesignated statutory references are to the Penal Code.


                                                             1
of two years and dismissal of enhancement allegations, as well as a misdemeanor matter.
The stipulated factual basis for the plea was the preliminary hearing transcript.
       The trial court sentenced defendant per the agreement, ordered him to pay various
fines and fees, and ultimately awarded him 321 days of presentence credit (161 actual
days and 160 conduct days).
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
HOCH, J.


                                              2